In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lally, J), entered January 8, 2009, as, upon reargument, vacated its prior determination in an order entered May 15, 2008, granting those branches of the defendants’ separate motions which were pursuant to CPLR 4404 (a) to set aside a jury verdict on the issue of liability as contrary to the weight of the evidence and for a new trial, and thereupon granted those branches of the defendants’ separate motions which were pursuant to CPLR 4404 (a) to set aside the verdict on the issue of liability as unsupported by legally sufficient evidence and for judgment as a matter of law.
Ordered that the appeal from the order entered January 8, 2009, is dismissed, without costs or disbursements.
The appeal from the order entered January 8, 2009, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from that order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Shallash v New Is. Hosp., 66 AD3d 988 [2009] [decided herewith]). Rivera, J.P, Santucci, Eng and Chambers, JJ., concur.